Citation Nr: 1327179	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  10-27 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss, left ear.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a left knee injury, to include nerve damage.

4.  Entitlement to service connection for residuals of a left eye injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for tinnitus, for residuals of a left knee injury, to include nerve damage, and for residuals of a left eye injury are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The Veteran's left ear hearing loss had its onset in service or is otherwise shown to be etiologically-related his period of active service.


CONCLUSION OF LAW

Hearing loss, left ear, was incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2012).  

In the instant case, the Veteran's claim for service connection for left ear hearing loss is granted herein.  As such, any deficiencies with regard to VCAA for this issue are harmless and non-prejudicial.  

II. Service Connection

The Veteran claims that his current left ear hearing loss is etiologically-related to his period of active service.  He contends that this disorder is the result of his exposure to acoustic trauma from serving in an infantry unit, as well as from a hand grenade which detonated in close proximity.  The Veteran's exposure to in-service acoustic trauma was conceded by the RO in this case, as his duties as an infantryman are established by his personnel records.  Further, the December 2008 VA audiological examination report demonstrates puretone thresholds, in the left ear, that meet the criteria for hearing loss for VA compensation purposes.

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2012).  To prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).
 
For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).

The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).

The United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley.  The Court, in Hensley, indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2012).

Turning to the question of in-service disease or injury, the Board notes that the Veteran's service treatment records are unavailable for review, and presumably destroyed in a fire in 1973.  In situations such as these, there is a heightened obligation to assist the Veteran in the development of his case.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Post-service, the Veteran was afforded a VA examination in December 2008.  At that time, he reported that he served in the infantry during his tour of duty, though he denied involvement in combat.  He indicated that he was forced to discharge his weapon on one occasion, resulting in injury.  While in basic training, per the Veteran, a hand grenade exploded and caused problems with his left ear and his left eye.  After his military career, he worked in auto repair, and he denied recreational noise exposure.  He also denied a family history of hearing loss, as well as ear disease or head trauma.

When tested, puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
65
70
85

The Veteran's puretone average, left ear, was 60 dB.  His speech recognition score was 86 percent in the left ear.  He was diagnosed with sensorineural hearing loss.  As there were no service treatment records in the claims file, there was no record of any hearing test performed at the time of entrance or separation, nor was there documentation of the purported grenade explosion.  

Testing revealed that the hearing loss in the Veteran's left ear was significantly worse than the right.  Further, the examiner stated that left ear hearing loss was more closely-related to a pattern of noise-induced hearing loss.  As such, taking these readings into account, as well as the Veteran's reported history, the examiner opined that left ear hearing loss was at least as likely as not caused by or a result of his military service.
The Board further notes, in regard to the Veteran's assertion that he experienced hearing loss at the time of separation, as well as at the time of a grenade blast, the Veteran is competent to report in-service symptomatology, such as decreased hearing acuity, from his period of service to the present.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Further, the evidence is deemed credible, as his military service is commensurate with his claims of in-service acoustic trauma.  The Veteran's lay statements have been afforded significant probative value due to their competency and credibility in the context of this appeal.  These statements are further reinforced by the VA opinion of December 2008, which indicated that current audiograms are indicative of noise-induced hearing loss, left ear only, providing a link between the Veteran's diagnosis of left ear hearing loss and in-service acoustic trauma.  Although his service treatment records are missing, in Hensley, the Court noted that the absence of qualifying hearing loss at the time of discharge from service does not preclude the possibility that subsequent hearing loss is related to service.  Therefore, even though no records of audiological testing from separation are associated with the file, the December 2008 opinion cures that deficit.

Therefore, the most probative medical evidence of record, coupled with the Veteran's competent and credible lay statements, establishes that his current left ear hearing loss is related to in-service noise exposure.  The Veteran's claim for entitlement to service connection for left ear hearing loss is therefore granted.


ORDER

Entitlement to service connection for hearing loss, left ear, is granted.


REMAND

In this case, the Veteran's remaining issues must be remanded pursuant to VA's duty to assist.  In a Brief dated July 25, 2013, the Veteran's representative stated that the Veteran had previously filed claims for service connection, similar to those currently on appeal, in 1970.  It was further noted that this filing may serve to support the Veteran's current claims.  However, the RO made no attempt to conduct a records search to verify the Veteran's report, despite multiple references to said filing in the Veteran's statements in support of his claims.

The Veteran's representative also argued that post-service VA treatment reports, relevant to his current appeals, had not been associated with the record (the earliest of which is dated in December 2000, and the latest of which is dated in August 2010 via the Virtual VA records system).

In cases such as these, VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate his claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).  Therefore, on remand, it should be determined whether a prior claim for benefits exists, possibly filed by the Veteran in 1970, and if so, that claim should be associated with the record.  If the claim is not found, that fact should be so noted and such information associated with the record.

Further, the RO/AMC should associate with the claims file all existing records of VA treatment, to include those reports prior to December 2000 and following August 2010. 

After the additional evidence has been associated with the claims file, to the extent available, the RO shall readjudicate the Veteran's remaining claims with the benefit of consideration of all evidence added to the file since the most recent Supplemental Statement of the Case issued in June 2011.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should attempt to obtain and associate with the Veteran's claims folder any prior claim for benefits, to include a claim for service connection reportedly filed by the Veteran in 1970.  

If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented in the claims file, and the Veteran notified of the efforts that were made to obtain such records.  

2.  The RO/AMC should attempt to obtain and associate with the Veteran's claims file any outstanding VA outpatient treatment records dated prior to December 2000, and from August 2010 to the present.

If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented in the claims file, and the Veteran notified of the efforts that were made to obtain such records.  

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the remaining claims should be readjudicated.  If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative, the Veteran and his representative should be given an adequate opportunity to respond, and the appeal should thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


